Citation Nr: 1103249	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  03-01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to July 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
Veteran's initial claim also included the issues of entitlement 
to service connection for a lumbar disability, cervical spine 
disability and apportionment for a minor child.  These issues 
were previously addressed in a July 2009 Board decision.  This 
issue was remanded by the Board in July 2009 for additional 
development.  

In March 2009, the Veteran testified in a hearing in front of the 
undersigned Veterans Law Judge in Washington, D.C.  The 
transcript of the hearing is associated with the claims file and 
has been reviewed.  


FINDINGS OF FACT

The competent evidence of record does not show that the cervical 
and lumbar disabilities were aggravated or an additional 
disability caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination; nor was it the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a back 
disability have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.358, 3.361 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in August 2004 that 
addressed the notice elements for a claim under 38 U.S.C.A. 
§ 1151.  This letter was sent prior to the initial AOJ decision 
in this matter in January 2005.  The letter informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  A March 2006 letter 
also included the notice provisions pertaining to how VA assigns 
disability ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the Dingess notice was sent subsequent to the initial 
AOJ decision, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of February 2008 and January 2010 
supplemental statements of the case issued after the notice was 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service medical records, DD 
Form 214, private medical records and VA medical records.  The 
veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  VA 
opinions with respect to the issues on appeal were obtained in 
August 2009 and November 2009.  38 C.F.R. § 3.159(c)(4).  The 
Board finds that the RO complied with its July 2009 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinions obtained in this case were sufficient, as they 
were predicated on a full reading of the Veteran's service and 
post-service VA medical records.  They considered all of the 
pertinent evidence of record, the statements of the appellant, 
and provide an explanation for the opinions stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Here the Veteran asserts that he is entitled to benefits under 
38 U.S.C.A. § 1151.  Under VA laws and regulations, when a 
Veteran suffers additional disability or death as a result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation shall be 
awarded in the same manner as if such disability or death was 
service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.358, 3.361 (2010).  For claims filed after October 1, 1997, a 
claimant is required to show fault or negligence in medical 
treatment.  For claims filed prior to October 1, 1997, a claimant 
is not required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute 
was plain and did not require showing of fault).  

In this case, the Veteran filed his claim after October 1997.  
The regulation specifically states that a claim for VA benefits 
filed after October 1997 is subject to the revised criteria.  
Therefore, as the Veteran filed his claim in 2004, he must show 
some degree of fault, and more specifically, that the proximate 
cause of his disability was due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing medical care or was an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. 
§ 3.361.  

In determining that additional disability exists, VA compares the 
Veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the Veteran's condition 
after such care, treatment, examination, services, or program has 
stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and that 
that the Veteran has an additional disability or died does not 
establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, 
medical or surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for which 
the care, treatment, or examination was furnished unless VA's 
failure to timely diagnoses and properly treat the disease or 
injury proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c)(2).  Additional disability or death caused 
by a Veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider; or, that VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's informed 
consent.  38 C.F.R. § 3.361(d)(1).  Determinations as to whether 
there was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  As 
specified in 38 C.F.R. § 3.361(d)(2), in determining whether an 
event was reasonably foreseeable, VA will consider whether the 
risk of that event was the type of risk that a reasonable health 
care provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. § 17.32.  

In this case, the Veteran contends that his back disability was 
aggravated by VA treatment in 1998.  In 1995, the Veteran was 
involved in a motor vehicle accident causing a neck and back 
injury.  The Veteran asserts that he received traction treatment 
from VA which caused an additional disability.  

The evidence of record shows that the Veteran was admitted to the 
domiciliary in April 1998.  In April 1998, x-rays of the 
Veteran's cervical spine revealed mild degenerative changes.  In 
June 1998, an x-ray of the lumbar spine revealed minor levoconvex 
scoliosis and degenerative spurring.  In April thru June 1998 
treatment notes, the Veteran had complaints of neck pain.  He was 
given an at home cervical traction unit.  The Veteran had 
complaints of increased pain.  He indicated that the traction 
treatment made his neck pain and range of motion worse.  He was 
reinstructed on the traction unit and instructed to continue 
treatment.  VA treatment records in July 1998 show an x-ray of 
the lumbar spine showing normal lumbosacral and thoracic spine 
examination.  An MRI of the cervical spine revealed moderate to 
severe central stenosis.  In a general medical examination in 
February 2000, x-rays of the lumbar spine revealed facet joint 
arthritis, minimal spondylosis and ASHD.  In an August 2006 MRI 
of the cervical spine, the Veteran had moderately severe 
degenerative disc disease and mild canal stenosis.  

In an August 2009 VA Compensation and Pension Examination, a 
physiatrist reviewed the claims file and examined the Veteran.  
The examiner considered the Veteran's history of injury and 
treatment.  The examiner also considered the current imaging 
studies.  The examiner noted that in 1998 the Veteran received 
cervical spine traction and reported that after receiving 
cervical traction, his back and neck pain was aggravated.  The 
examiner noted that the Veteran did not receive traction for the 
lumbar spine.  The examiner considered that the Veteran sought 
treatment from a civilian doctor who advised him to stop traction 
treatment.  The Veteran was also treated with epidural steroid 
injections about 4 years prior.  The examiner explained that 
there was no physical evidence that the Veteran had aggravating 
pain at the time as there were no treatment changes or modality 
changes made.  The examiner also considered the Veteran's 
statements that he reported to a service representative on two 
occasions after receiving traction.  The examiner concluded that 
there was no identifiable additional cervical or lumbar 
disability in 1998 as evidenced by no specific treatment in 1998 
offered for the Veteran.  The examiner considered the spinal 
findings and radiologic studies and found that there was a 
natural progress and degenerative wear and tear for the lumbar 
and cervical spine.  The examiner indicated that it would be 
speculation for the examiner to speculate whether cervical and 
lumbar disability after traction was completed due to the natural 
progression of the disability that had existed prior to the VA 
treatment.  The examiner suggested that for clarification, an 
orthopedic evaluation should be conducted.  

In a November 2009 VA Compensation and Pension Examination, an 
orthopedist reviewed the claims file.  The orthopedist noted the 
Veteran's history of injury and treatment for his back and neck 
pain as well as his current symptoms.  The orthopedist also 
performed a physical examination and diagnosed the Veteran with 
degenerative changes of the cervical and lumbar spine.  The 
orthopedist opined that it is more likely than not that any 
progression of these changes were due to normal aging/wear and 
tear.  The orthopedist also concluded that it was less likely 
than not that any long term exacerbation of the Veteran's 
cervical pathology was caused by the cervical traction episode 
and it was not likely at all that the cervical traction episode 
caused any worsening of the lumbar spine pathology.  

In this case, the Veteran contends that aggravation of his back 
disability was caused by VA during traction treatment and that 
benefits are warranted under the provisions of 38 U.S.C.A. § 
1151.  Specifically, the Veteran contends that his cervical and 
lumbar spine disabilities were aggravated by the traction 
performed by VA in 1998.  

Here, while the evidence shows that the Veteran has a current 
diagnosis of cervical and lumbar disabilities, the evidence does 
not show that his disabilities were aggravated by VA treatment.  
As such, the evidence does not show that VA treatment caused an 
additional disability.  

Based on the VA examinations of record, the treatment by VA did 
not cause an additional disability because the increased symptoms 
of the cervical and lumbar disabilities were caused by the 
natural progression of the disease.  Both VA examiners did not 
conclude that VA traction treatment caused any disability, 
including aggravation.  The August 2009 examiner noted that there 
was no evidence of aggravating pain in 1998 and no evidence of an 
additional disability as shown by the medical treatment received 
by the Veteran at that time.  The orthopedist also concluded that 
there was no aggravation of the cervical and lumbar disabilities 
due to VA treatment, but that it was due to the natural 
progression and wear and tear due to aging.  The VA examiners 
compared the Veteran's condition immediately before the beginning 
of the treatment upon which the claim is based to the Veteran's 
condition after such care.  See 38 C.F.R. § 3.361(b).  Of 
particular value to the Board is that a specialist, an 
orthopedist specifically found that the degenerative changes in 
the Veteran's cervical and lumbar spine, as well as their 
progression, were caused by normal aging/wear and tear.  The 
evidence does not show that traction treatment, any other VA 
treatment, lack of treatment, or failure to timely diagnose 
caused or aggravated the continuance or natural progress of the 
Veteran's back disability.  The competent evidence of record also 
does not show that the cervical and lumbar disabilities were 
caused by carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; nor was it the result of an event not reasonably 
foreseeable.  Therefore, the Board finds that the evidence 
preponderates against the Veteran's claim and compensation under 
38 U.S.C.A. § 1151 is not warranted.  

The Board acknowledges the Veteran's statements that he 
experienced increased pain after traction treatment by VA.  
However, the lay statements alone are not sufficient to prove 
that his currently diagnosed cervical and/or lumbar spine 
disabilities were the result of or aggravated by VA treatment.  
Medical diagnosis and causation involve questions that are beyond 
the range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  The 
Board acknowledges that the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition, however, 
the Veteran is not competent to provide evidence as to more 
complex medical questions such as aggravation of the natural 
progress of a disease process.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  As such, the Board places greater 
probative value on the VA examiners' opinions regarding the 
natural disease process and aggravation of the Veteran's 
disabilities.  Id.

Based on the foregoing, there is no competent evidence of record 
that the currently diagnosed back disability was an additional 
disability that was caused by VA treatment.  Accordingly, the 
evidence of record preponderates against the Veteran's claim and 
compensation under 38 U.S.C.A. § 1151 is not warranted.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, the benefit-of-the-doubt rule does 
not apply and the Veteran's claim for compensation under 38 
U.S.C.A. § 1151 must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
back disability is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


